Case 13-10317        Doc 49     Filed 02/21/19     Entered 02/21/19 09:33:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-10317
         Sylvester Sulejewski
         Anastazja Sulejewski
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/15/2013.

         2) The plan was confirmed on 06/14/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/28/2017, 11/09/2018, 11/09/2018.

         5) The case was completed on 12/07/2018.

         6) Number of months from filing to last payment: 69.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $12,500.00.

         10) Amount of unsecured claims discharged without payment: $18,830.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-10317      Doc 49         Filed 02/21/19    Entered 02/21/19 09:33:42                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $42,987.37
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $42,987.37


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,500.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,960.08
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,460.08

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F   Secured        5,409.29       5,409.29         5,409.29      5,409.29      476.69
 ASSET MANAGEMENT PROFESSIONA     Unsecured         624.00           NA               NA            0.00        0.00
 BECKET & LEE LLP                 Unsecured            NA         856.78           856.78           0.00        0.00
 CITIBANK                         Unsecured         416.00           NA               NA            0.00        0.00
 CITIBANK                         Unsecured      1,179.00            NA               NA            0.00        0.00
 GE CAPITAL RETAIL BANK           Unsecured          62.00           NA               NA            0.00        0.00
 ILLINOIS DEPT OF REVENUE         Priority       1,587.00         572.00           572.00        572.00         0.00
 ILLINOIS DEPT OF REVENUE         Unsecured            NA          73.98            73.98           0.00        0.00
 INTERNAL REVENUE SERVICE         Secured       15,993.00     15,993.00        15,993.00      15,993.00    1,112.75
 INTERNAL REVENUE SERVICE         Unsecured      7,342.56       8,341.56         8,341.56           0.00        0.00
 INTERNAL REVENUE SERVICE         Priority      11,458.56     13,963.56        13,963.56      13,963.56         0.00
 MCM                              Unsecured         771.00           NA               NA            0.00        0.00
 MIDLAND FUNDING LLC              Unsecured         660.00        585.02           585.02           0.00        0.00
 MIDLAND FUNDING LLC              Unsecured         787.00        710.95           710.95           0.00        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,691.00       1,450.74         1,450.74           0.00        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         490.00        490.40           490.40           0.00        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         490.00           NA               NA            0.00        0.00
 RESURGENCE LEGAL GROUP PC        Unsecured      2,472.00       2,670.87         2,670.87           0.00        0.00
 STELLAR RECOVERY                 Unsecured         108.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-10317        Doc 49      Filed 02/21/19     Entered 02/21/19 09:33:42              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                            $5,409.29          $5,409.29              $476.69
       All Other Secured                                 $15,993.00         $15,993.00            $1,112.75
 TOTAL SECURED:                                          $21,402.29         $21,402.29            $1,589.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00               $0.00
        Domestic Support Ongoing                              $0.00              $0.00               $0.00
        All Other Priority                               $14,535.56         $14,535.56               $0.00
 TOTAL PRIORITY:                                         $14,535.56         $14,535.56               $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,180.30                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,460.08
         Disbursements to Creditors                            $37,527.29

 TOTAL DISBURSEMENTS :                                                                      $42,987.37


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
